The appellant makes four points on appeal, namely, (1) the act does not apply to the facts in the instant case; (2) the amount of the allowance is unreasonable and excessive; (3) a fair reading of the statute does not justify an order in advance; (4) the grand-daughter is not within the provisions of the statute; of which the first, in so far as it was presented below, is within the sixth reason mentioned in the opinion of the vice-ordinary; the second is the fourth reason below; the third is embraced within the second reason below and the fourth is the third reason below.
The order appealed from is affirmed, for the reasons given by the vice-ordinary on the points mentioned. *Page 558
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.